                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


WILLIAM BLAIR GAMBLE and          ) Civil No. 3:19-cv-00708
KRISTAN HOPE SMITH,               )
                                  )
      Plaintiffs,                 )
v.                                ) COMPLAINT AND
                                  ) DEMAND FOR JURY TRIAL
P. JOHNSON & ASSOCIATES, INC. and )
PIERRE JOHNSON,                   )
                                  )
      Defendants.                 )
                                  )



        Plaintiffs, William Blair Gamble (“Gamble”) and Kristan Hope Smith (“Smith”)

(collectively “Plaintiffs”), by and through counsel, bring this action for violations of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), against P. Johnson & Associates, Inc. and

Pierre Johnson (collectively “Defendants”).

                             NATURE OF PLAINTIFF’S CLAIMS

        1.     Plaintiffs bring their FLSA claims pursuant to 29 U.S.C. § 216(b) and seek to

recover unpaid overtime compensation and statutory penalties during the three-year period

preceding the filing of this Complaint.

        2.     Plaintiffs’ FLSA claims result from: (1) Defendants’ policy and practice of failing

to pay Plaintiffs an overtime premium rate of pay for all hours worked in excess of forty in a

workweek; and (2) Defendants’ policy and practice of failing to record all hours worked by

Plaintiffs.




        Case 3:19-cv-00708-RJC-DSC Document 1 Filed 12/27/19 Page 1 of 7
                                          THE PARTIES

       3.      Gamble is an adult individual who is a resident of Dallas, North Carolina.

       4.      Gamble was employed by Defendants from on or about April 24, 2017, until

April 25, 2018. During the relevant statutory time period, Gamble worked in the position of

route delivery driver and delivered packages for Defendants.

       5.      Smith is an adult individual who is a resident of Dallas, North Carolina.

       6.      Smith was employed by Defendants from on or about November 18, 2017, until

May 24, 2018. During the relevant statutory time period, Smith worked in the position of route

delivery driver and delivered packages for Defendants.

       7.      P. Johnson & Associates, Inc. (“PJA”) is a domestic business corporation

registered and in good standing in the State of North Carolina, with its principal office located at

2715 Hampton View Court, Charlotte, North Carolina 28213.

       8.      Pierre Johnson (“Johnson”) is the owner of PJA and contracts with FedEx to

provide home and business delivery services within the State of North Carolina. Johnson

established and implemented the unlawful wage and hour policies at issue in this case and co-

directed the day-to-day work activities of Plaintiffs.

                                 JURISDICTION AND VENUE

       9.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for

the claims brought under the FLSA, 29 U.S.C. § 201 et. seq.

       10.     This Court has personal jurisdiction because Defendants conduct business in

Mecklenburg County, North Carolina, which is located within this judicial district.




                                                  2

       Case 3:19-cv-00708-RJC-DSC Document 1 Filed 12/27/19 Page 2 of 7
       11.     Venue is proper in this judicial district because Defendants have substantial

business contacts in this district and because the unlawful acts alleged herein occurred in

Mecklenburg, North Carolina.

                                 COVERAGE ALLEGATIONS

       12.     During the three-year time period preceding the filing of this Complaint,

Defendants have been a joint employer within the meaning of Section 3(d) of the FLSA, 29

U.S.C. § 203(d).

       13.     At all times hereinafter mentioned, Defendants have been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       14.     Johnson is an employer within the meaning of Section 3(d) of the FLSA, 29

U.S.C. § 203(d). In this capacity, Johnson is involved in the day-to-day business operations of

PJA. Johnson has the authority to sign on corporate checking accounts, including payroll

accounts, and the authority to make decisions regarding wage and hour issues, including the

decision to withhold overtime compensation from Plaintiffs. At all relevant times, Johnson acted

and had responsibility to act on behalf of, and in the interests of PJA in devising, directing,

implementing and supervising the wage and hour practices and policies relating to employees,

including the off-the-clock issues raised in this lawsuit.

       15.     At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

       16.     At all times hereinafter mentioned, Defendants have been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)

of the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

                                                  3

       Case 3:19-cv-00708-RJC-DSC Document 1 Filed 12/27/19 Page 3 of 7
otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that the enterprise has had and has an annual gross volume of sales made or

business done of not less than $500,000.

         17.   At all times hereinafter mentioned, Plaintiffs were employees within the meaning

of Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

         18.   At all times hereinafter mentioned, Plaintiffs were individual employees who

were engaged in commerce or in the production of goods for commerce as required by 29 U.S.C.

§ 207.

                            PLAINTIFF’S FACTUAL ALLEGATIONS

         19.   Defendant employed Plaintiffs during the FLSA’s statutory period preceding the

filing of this complaint.

         20.   FedEx contracted with PJA and Johnson to provide pickup and delivery services

for designated routes in North Carolina.

         21.   Plaintiffs performed delivery services to FedEx customers based on schedules

dictated pursuant to FedEx’s delivery requirements. Plaintiffs’ work hours were dictated by the

volume of packages that FedEx required be delivered each day on their routes.

         22.   Gamble drove a sprinter van to perform his assigned delivery services during the

period of on or about April 24, 2017, through December 31, 2017.

         23.   Smith drove a sprinter van to perform her assigned delivery services during the

period of on or about November 18, 2017, through May 24, 2018.

         24.   Sprinter vans are vehicles with gross vehicle weight ratings of 10,000 lbs. or less.




                                                 4

         Case 3:19-cv-00708-RJC-DSC Document 1 Filed 12/27/19 Page 4 of 7
        25.     During the periods in which Plaintiffs drove sprinter vans to perform their

delivery duties, Plaintiffs were nonexempt employees within the meaning of the FLSA and

eligible for overtime compensation for all work performed in excess of 40 hours in a workweek.

        26.     At all times relevant to this Complaint, Plaintiffs worked more than forty hours

per week delivering packages for Defendants. For example, Gamble worked approximately 25

hours of overtime during week of October 28, 2017 through November 3, 2017, and Smith

worked approximately 25 hours of overtime during the week of January 20, 2018 through

January 26, 2018. These examples are representative of the number of overtime hours worked

each week by Plaintiffs during the period in which they drove the sprinter vans.

        27.     Gamble estimates he worked more than 896.5 hours of unpaid overtime during

the three-year period prior to filing this lawsuit.

        28.     Smith estimates that she worked more than 671.5 hours of unpaid overtime during

the three-year period prior to filing this lawsuit.

        29.     Defendants failed to pay Plaintiffs the overtime premium required by the FLSA.

        30.     Defendants had knowledge that Plaintiffs worked the unpaid overtime hours at

issue in this lawsuit because Defendants frequently assigned Plaintiffs delivery schedules that

exceed 40 hours in a workweek.

        31.     Defendants willfully failed to pay Plaintiffs the overtime premium required by the

FLSA.

                                     Plaintiffs’ Cause of Action

                                  (Violation of FLSA – Overtime)

        32.     Plaintiffs incorporates by reference paragraph 1-30 of their Complaint.



                                                      5

        Case 3:19-cv-00708-RJC-DSC Document 1 Filed 12/27/19 Page 5 of 7
        33.     Defendants’ violation of the FLSA arise from their failure to pay all overtime

wages earned by Plaintiffs.

        34.     Defendants violated the FLSA by failing to pay Plaintiffs an overtime premium

rate of pay for all hours worked in excess of forty in a workweek.

        35.     Defendants violated the FLSA by failing to comply with the timekeeping and

recordkeeping provisions of the FLSA.

        36.     Defendants’ violation of the FLSA were willful.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request the following relief:

   a)           An Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

        unpaid overtime wages due to Plaintiffs and for liquidated damages equal in amount to

        the unpaid compensation found due to Plaintiffs;

   b)           An Order awarding the costs of this action;

   c)           An Order awarding reasonable attorneys’ fees;

   d)           A Declaration and finding by the Court that Defendants willfully violated

        provisions of the FLSA by failing to comply with the overtime requirements of the

        FLSA;

   e)           An Order awarding pre-judgment and post-judgment interest at the highest rates

        allowed by law; and

   f)           An Order granting such other and further relief as may be necessary and

        appropriate.




                                                 6

        Case 3:19-cv-00708-RJC-DSC Document 1 Filed 12/27/19 Page 6 of 7
                                   JURY TRIAL DEMAND


      Plaintiffs demand a trial by jury for all issues of fact.



Respectfully submitted this 27th day of December, 2019.



                                              /s/ Geoffrey A. Marcus
                                              Geoffrey A. Marcus #54907
                                              Philip J. Gibbons, Jr., NCSB #50276
                                              Craig L. Leis NCSB #48582
                                              GIBBONS LEIS, PLLC
                                              14045 Ballantyne Corporate Place, Ste. 325
                                              Charlotte, NC 28277
                                              Telephone:     704-612-0038
                                              Email: geoffrey@gibbonsleis.com
                                                      phil@gibbonsleis.com
                                                      craig@gibbonsleis.com


                                              Attorneys for Plaintiffs




                                                 7

      Case 3:19-cv-00708-RJC-DSC Document 1 Filed 12/27/19 Page 7 of 7
